MERRILL, Justice.
Petition for mandamus to require the Circuit Court of Russell County to furnish a transcript under Act 525, Regular Session 1963, in a coram nobis proceeding.
Firstly, it is not shown that the provisions of the Act have been complied with.
Secondly, we are not inclined to issue writs of mandamus to subordinate courts merely because they have not acted immediately in coram nobis proceedings, because they have other work also. Ex parte Gandy, ante p. 279, 161 So.2d 483.
Writ denied.
LIVINGSTON, C. J., and SIMPSON and HARWOOD., JJ., concur.